DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 31, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 13 are allowable over the Prior Art of Record because it fails to teach or suggest a coordinate measuring system comprising a scanning module defining a first coordinate system being body-fixed with respect to the scanning module, an optical sensor defining a second coordinate system body-fixed with respect to the optical sensor and being configured to capture image data of the first optical marker, the second optical marker, and the third optical marker; and an evaluation device configured to determine: a first position of the first optical marker, a second position of the second optical 38marker, and a third position of the third optical marker in a second coordinate system based on the image data, a fourth position of the second optical marker in the first coordinate system based on the scan data, and a position and orientation of the first coordinate system with respect to the second coordinate system based on the first to the fourth position and the first to third direction in combination with the remaining limitations of the claims.

Claims 14 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a coordinate measuring method comprising the steps of projecting a second optical marker onto the laser line, the second optical marker being disposed along a second direction predefined in the first coordinate system; projecting a third optical marker onto the surface of the workpiece, the third optical 43marker being disposed along a third direction predefined in the first coordinate system; determining a fourth position of the second optical marker in the first body-fixed coordinate system; and determining a position and orientation of the first coordinate system with respect to a second coordinate system based on the first to the fourth position and the first to third direction in combination with the remaining limitations of the claims.




Claims 18 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a coordinate measuring system comprising a scanner configured to project a second optical marker onto the laser line, the second optical marker being disposed along a second direction predefined in the first coordinate system, and project a third optical marker onto the surface of the workpiece, the third optical marker being disposed along a third direction predefined in the first coordinate system; and 46a computation device comprising an electronic circuitry configured to determine a third position of the third optical marker in a second body- fixed coordinate system, a fourth position of the second optical marker in the first body-fixed coordinate system, and a position and orientation of the first coordinate system with respect to a second coordinate system based on the first to the fourth position and the first to third direction in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
ILG et al. (US Pub. No. 2021/0190483)
Held (US 10,648,792)
Yu (US Pub. No. 2015/0015701)
Daxauer et al. (US 8,345,954)
Cahill (US 7,015,418)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 1, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861